LaNdis, Judge:
These appeals for reappraisement listed in schedule A, attached to and made a part of this decision, have been submitted for decision on the following stipulation of counsel for the parties:
It is hereby stipulated ,and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, subject to the approval of the court, that the reappraisement appeals listed in the attached Schedule A, which Schedule A is made a part of this stipulation, are limited to the items of merchandise on the invoices covered by entries under said appeals that are identified as pipe couplings or fittings of the kinds specified below, imported from England, which are not specified on the Final List, T.D. 54521.
That on the dates of exportation the said couplings and fittings were being freely sold in the principal markets of England for exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade at the following prices, less 4%, less 5%, less 0.8% less $26.75 per thousand kilos, less 19%, net packed.






The appeals listed in the attached Schedule A are submitted for decision upon this stipulation.
Accepting this stipulation as a statement of facts, I find and hold that export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (T.D. 54165), is the proper basis for determining value of the pipe couplings or fittings specified herein and covered by the entries in these appeals for reappraisement and that such value and the specified items are as follows:

*879





less 4 percent, less 5 percent, less 0.8 .percent, less $26.75 per thousand kilos, less 19 percent, net .packed.
As to all other merchandise, these appeals to reappraisement are dismissed.
Judgment will enter accordingly.